Citation Nr: 1630680	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-27 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the Veteran originally filed a claim seeking service connection for post-traumatic stress disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that VA must consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  As such, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current respiratory disability.

2.  The Veteran does not have peripheral neuropathy of the upper or lower extremities.

3.  The Veteran's current hypertension did not have its onset in service or within the one year presumptive period, and is not otherwise related to active duty.


4.  The Veteran's arteriosclerotic heart disease did not have its onset in service or within the one year presumptive period, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Peripheral neuropathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Arteriosclerotic heart disease was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in August 2008, prior to the initial adjudication of his claims of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained. The Veteran was afforded VA medical examinations in August 2014 for his claim.  There is no argument or indication that the opinions these examinations yielded are inadequate.  Rather, as indicated below they considered the Veteran's history and symptoms in providing reasoned etiology opinions.  The Board therefore finds the examination adequate.

The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, including cardiovascular disease and hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Chronic diseases may also be service connected if shown as such in service, or if noted in service via continuity of symptomatology.  38 C.F.R. § 3.303(b).  None of the claimed disabilities was, however, noted in service, and 38 C.F.R. § 3.303(b) is therefore not for application.

Entitlement to service connection for peripheral neuropathy and a respiratory disability is not warranted because the weight of the evidence is against the existence of a current disability with regard to each claim.  At his August 2014 VA examination, the examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, or a respiratory condition.  Specifically, the examiner stated that based upon 

review of the treatment records and on the examination performed today, there is no objective evidence that the veteran ever had or currently has an upper extremity or lower extremity peripheral neuropathy.  Review of the STRs, separation exam, and post-service treatment records do not show an upper extremity or lower extremity peripheral neuropathy or any complaints/physical findings which are consistent with a peripheral neuropathy.

Examination report at p. 17.  The Veteran also denied ever being diagnosed with a peripheral nerve problem.  Id. at p. 11.  Rather, the Veteran only stated that when he walks around the track his legs initially feel tired.  If he keeps walking, the legs feel better and he is able to continue walking.  Id.  

With regard to his claimed respiratory disability, the Veteran told the examiner that although he has not been diagnosed with a lung or respiratory condition he wants it to be on record that he was exposed to asbestos and diesel fumes in service in case he does develop a related lung condition in the future.  Id. at p. 18.  The examiner concluded that based on review of the treatment records, the veteran's self-reported history, and on the examination performed today, there is no objective evidence that the veteran ever had or currently has a respiratory/lung condition.  Id. at 20.  

As noted, the Veteran did not report a medical diagnosis of either disability and in fact indicated that he had not been diagnosed.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witnesses competent to report contemporaneous medical diagnosis).  The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Veteran did not specifically indicate that he experienced symptoms indicative of peripheral nerve disabilities.  To the extent the Veteran did so indicate, the question of whether such symptoms are indicative of disability is one as to which the specific, reasoned opinions by trained health care professionals are of greater probative weight, given their expertise on such matters, than the more general lay statements of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

With regard to the Veteran's remaining claims, he was diagnosed with arteriosclerotic heart disease at his VA examination; it was also noted that he had a heart attack and angioplasty in 1986, and a second angioplasty in 1993.  The Veteran's examination then stated that the Veteran was diagnosed with hypertension in 1988, and has used medication since 1999.  He therefore has current diagnoses of these disabilities.  

The Veteran asserts that he was exposed to asbestos and diesel fumes in service, and that this caused his heart disease and hypertension disabilities; the Board will assume without deciding that such exposure did occur.  As such, the remaining issue is the existence of a nexus.  

The weight of the evidence is, however, against such a nexus.  The August 2014 examiner provided negative opinions for both disabilities.

In providing a negative opinion for the Veteran's arteriosclerotic heart disease, the examiner first considered the Veteran's history.  

Review of the STRs do not show a diagnosis of heart disease or treatment for a heart condition.  Separation exam in 07/13/1964 does not show a heart condition.

Review of the private treatment records are consistent with above history of MI and angioplasty.  Treatment records in 1984 indicate that the veteran has a strong family history of heart disease, father had MI, mother had a CVA, one brother MI at age 50, and report a patient history of 30 pack/year smoking and hypercholesterolemia. Treatment records in the 1980's also show multiple xanthelasma over eyes.  Hyperlipidemia is present in approximately 50 percent of patients with xanthelasma.  They are also common in patients with primary disorders of low-density-lipoprotein (LDL)-cholesterol metabolism; they occur in 75 percent of patients with familial hypercholesterolemia, and 10 percent of patients with inherited disorders of LDL-cholesterol metabolism.  Treatment records do not show a nexus between the veteran's reported exposure to diesel fumes and asbestos.

Examination report at p. 2.  The examiner then concluded that 

The veteran's IHD is not related to his presumed exposure to diesel fumes and asbestos while in the military and is more likely than not related to his personal risk factors of smoking, hyperlipidemia, and strong family history of IHD.  STRs and separation exam are negative for diagnosis of or treatment for IHD.

Review of the scientific literature does not show a convincing or proven association between exposure to diesel fumes/asbestos and the development of CAD/IHD/HTN.  Treatment records document that the veteran has established risk factors of smoking, hyperlipidemia, and strong family history.  These are well established risk factors that have been proven to contribute to the development of CAD.  Treatment records do not show a nexus between the veteran's presumed exposure to diesel fumes and asbestos and his IHD.  Treatment records in 1984 indicate that the veteran has a strong family history of heart disease, father had MI, mother had a CVA, one brother MI at age 50, and report a patient history of 30 pack/year smoking and hypercholesterolemia. Treatment records in the 1980's also show multiple xanthelasma over eyes.  Hyperlipidemia is present in approximately 50 percent of patients with xanthelasma.  They are also common in patients with primary disorders of low-density-lipoprotein (LDL)-cholesterol metabolism; they occur in 75 percent of patients with familial hypercholesterolemia, and 10 percent of patients with inherited disorders of LDL-cholesterol metabolism.  Disorders of LDL-cholesterol metabolism are associated with IHD.

Examination report at p. 6-7.  

The examiner also provided a negative hypertension opinion.  In discussing the Veteran's history, the examiner noted:

Veteran states that he was not diagnosed with HTN while in the military.  States this happened quite a while later.  He is not sure when but thinks he was in his late thirties or his forties.  States his PCP Dr. Mathias diagnosed him and at first he was treated with lifestyle changes.  Eventually he required medications.  States that his BP is "controlled" on 3 antihypertensive medications.  The veteran contends that he was exposed to diesel fumes on board the USS Glacier (AGB-4) which resulted in hypertension.  

Review of the STRs do not show a diagnosis of hypertension or elevated BP in the hypertensive range.  Separation exam on 07/13/1964 does not show hypertension.  Treatment records show that the veteran was diagnosed with hypertension around 1998 and required treatment with medications in 1999.  Treatment records state that veteran had gained significant weight, was not exercising regularly and was severely obese.

Examination report at p. 8.  The examiner then stated that the Veteran's hypertension 

is not related to his active service to include presumed exposure to diesel fumes or asbestos.  The veteran's hypertension is at least as likely as not due to obesity, dyslipidemia, and physical inactivity, all well recognized risk factors in the medical literature which are associated with developing hypertension.  Treatment records do not show a nexus between the veteran's reported presumed exposure to asbestos and diesel fumes and his HTN.  Review of peer-reviewed medical literature on this topic does not show that exposure to asbestos is associated with HTN.  Review of peer-reviewed medical literature on this topic does not show proven association between exposure to diesel fumes and the development of hypertension.

Examination report at p. 10.  

As the August 2014 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran contends that his hypertension and arteriosclerotic heart disease are due to his exposure to diesel fumes and asbestos in service, he is not competent to opine on this complex medical question.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent the Veteran is competent to opine on these questions, the Board finds the specific, reasoned opinions of the August 2014 VA examiner to be of greater probative weight than the Veteran's lay assertions.

The Board notes that, in September 2008, the Veteran submitted a newspaper article that stated diesel fumes may increase the risk of a heart attack.  However, this report is not by itself, or in connection with the other evidence, sufficient to show a nexus between the current arteriosclerotic heart disease and/or hypertension and service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).  Here, while the examiner did not specifically comment upon the article provided by the Veteran, peer-reviewed medical literature was reviewed and considered by the examiner as part of the opinion he authored that specifically considered the Veteran's history and symptoms.  As such, the VA opinion on this question is both probative and adequate. 

Finally, the Veteran is not entitled to service connection for hypertension or his arteriosclerotic heart disease on a presumptive basis.  All evidence of record, including lay evidence, does not indicate that hypertension or heart symptoms manifested within a year of service.  Rather, the Veteran stated at his examination that he was diagnosed with hypertension "quite a while later" after service, in his late thirties or early forties.  Similarly, his heart problems were not diagnosed until the 1980s.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for hypertension, peripheral neuropathy of the upper and lower extremities, a respiratory disability, and a cardiovascular disability.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for a cardiovascular disability is denied.


REMAND

The Board finds that further development is required for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

At the Veteran's August 2014 mental health examination, the examiner stated that the Veteran did not meet the diagnostic criteria for any mental health condition.  However, it is unclear whether she considered VA treatment records noting possible diagnoses of depression and PTSD.  An August 2008 primary care record authored by a health technician noted a positive screens for both ailments, and a February 2009 record authored by a physician noted a positive depression screen.  The Board notes that an addendum to the August 2008 record stated that no treatment was required.  As such, an addendum is required to determine whether these records demonstrate diagnoses of any acquired psychiatric disorder and, if so, whether the diagnosis is related to the Veteran's service.  Any outstanding mental health treatment records should also be obtained and associated with the Veteran's claims file.  The most recent VA records are dated July 28, 2014.

Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder is REMANDED for the following action:

1.  Obtain any outstanding mental health records, to include VA records dated for the period after July 28, 2014.

2.  After the above is completed, provide the Veteran's claims file to the examiner who provided the August 2014 VA mental health opinion, if available, for preparation of an addendum opinion as to whether the Veteran has had a mental health disability since the filing of his claim and, if so, whether that disability was incurred in service.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is requested to address the following:

(a) Has the Veteran had a mental health disability since he filed his claim in July 2008?  

(b) If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's mental health disability had its onset in service or is otherwise related to service?  

The examiner should provide a rationale for each opinion that takes into account all lay and medical evidence, to specifically include the August 2008 and February 2009 PTSD and depression screening reports.

3.  Then readjudicate the claim for service connection for an acquired psychiatric disorder, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


